WASHINGTON, Circuit Justice,
charged the jury to direct their attention exclusively to the count for confining the captain; and advised an acquittal upon the other count, in case the jury should find the defendant guilty on the first count. See the case of U. S. v. Sharp [Case No. 16,264].
He stated to them, that if the captain was restrained from performing the duties of his station, by such mutinous conduct of his crew, as might reasonably intimidate .a firm man; this would amount to a constructive confinement, within the meaning of the law; and that it made-no difference in this respect, that the master did, in fact, go unmolested to every part of his vessel, whenever he pleased; if he was compelled, by a regard for his own safety, to go armed; and if in the opinion of the jury, from all the circumstances of the case, it was necessary or prudent for him to do so.
But secondly, that the seizing the captain by the defendant, amounted to an actual confinement, although the restraint continued only a minute or two; the law making no distinction as to the duration of the confinement. That the raising of the chair by the captain, and pushing the defendant from him, did not justify the defendant in seizing the captain; it was his duty to have gone forward, as he was ordered to do, and which this act was only intended to enforce. 2
Verdict, “Guilty.”

 U. S. v. Smith [Case No. 16,337]. An en-deavour to make a revolt, within the act of 30th April, 1790 [1 Stat. 112], is an endeavour to excite the crew to overthrow the lawful authority and command of the master and officers of the ship. It is, in effect, an endeavour to make a mutiny in the ship.
U. S. v. Hamilton [Case No. 15,291], On an indictment for an endeavour to make a revolt in a ship, founded on the 12th section of the act of the 30th April, 1790, e. 9, it is not necessary to prove that the act was committed on the high seas.